DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 6,672,173 issued to Bell (“Bell”) and U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”).

As for claim 1, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a wedge meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a wedge (20) extending into the internal flow passage (10), a first port (26) upstream of the wedge, and a second port (28) downstream of the wedge (see Fig. 1);
a flow section (14, 10 upstream 18) coupled along the tubing (10, 16) at a location upstream of the wedge (see Fig. 1); and
a gas bypass (12, 22, 24) having a conduit (12) extending from the flow section (14, 10) and into communication with the internal flow passage (10) downstream of the wedge (see Fig. 1).
Agar does not disclose that the wedge extends from an inner wall of the tubing.  Instead, Agar discloses a wedge that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a wedge (97) that extends from an inner wall (83) of a tubing (81).  Bell discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).

	Agar as modified by Bell does not disclose that the flow section is a flow straightening section as recited.
However, Gallagher discloses  a flow straightening section (14, 30, 32) coupled along a tubing at a location upstream of a flow meter (52), wherein the flow straightening section (14, 30, 32) comprises a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar and Bell to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 2, Agar as modified by Bell and Gallagher discloses a pressure differential monitor (Agar: 30) coupled with the first port (Agar: 26) and the second port (Agar: 28).

As for claim 3, Agar as modified by Bell and Gallagher discloses that the gas bypass (12, 22, 24) comprises a valve (24) which may be adjusted to control gas flow.

As for claim 4, Agar as presently modified by Bell and Gallagher discloses the system as recited in claim 1 (see the rejection of claim 1 above) and that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) are oriented to straighten fluid flow (Gallagher: Abstract).
Agar as modified by Bell and Gallagher does not explicitly disclose that the plurality of vanes are oriented to facilitate release of gas as the fluid moves through the gas separation section, in part, because Agar as modified by Bell and Gallagher does not explicitly disclose whether the plurality of vanes are located upstream the inlet to the gas bypass, at the same location as the inlet to the gas bypass, or downstream the inlet to the gas bypass.
Agar discloses a need to provide an inlet to a gas bypass upstream a flow sensor (i.e. to allow most of the gas to flow through the gas bypass to accurately measure fluid flow when both liquid and a substantial amount of gas are present in the tubing; col. 5, lines 48-54)  Gallagher discloses a need to provide a plurality of vanes upstream a flow sensor structure (i.e. to allow more accurate metering of fluids in pipelines by eliminating swirl; Abstract).
One having ordinary skill in the art would understand that in the combination of Agar and Gallagher applied above, there are only three options for locating the plurality of vanes in the gas separation section with respect to the inlet to the gas bypass in the gas separation section: (1) the plurality of vanes may be located upstream the inlet to the gas bypass, (2) the plurality of vanes may be at the same location as the inlet to the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try the known potential solutions of locating the plurality of vanes with respect to the inlet of the gas bypass, including locating the plurality of vanes upstream the inlet of the gas bypass, in order to achieve, with a reasonable expectation of success, a bypass of most of the gas through the gas bypass to accurately measure fluid flow when both liquid and a substantial amount of gas are present in the tubing and to allow more accurate metering of fluids in pipelines by eliminating swirl.

As for claim 5, Agar as modified by Bell and Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 6, Agar as modified by Bell and Gallagher discloses that the conduit (Agar: 12) of the gas bypass (Agar: 12, 22, 24) is connected to the tubing (Agar: 14, 10, 16) via a pair of bypass connectors (Agar: i.e. a connector at each end of 12).

As for claim 7, Agar discloses a system for monitoring flow (Fig. 1), comprising:
a meter (14, 10, 18, 26, 20, 28, 16) having a tubing (14, 10, 16) with an internal flow passage (10), a restriction (20) located in the internal flow passage (10), a first port 
a flow section (14, 10 upstream 18) coupled along the tubing (14, 10, 16) at a location upstream of the restriction (see Fig. 1); and
a gas bypass (12, 22, 24) positioned to receive gas separated from a fluid flowing through the flow section (14, 10), the gas bypass (12, 22, 24) comprising a conduit (12) extending from the flow section (14, 10) and into communication with the internal flow (10) passage downstream of the restriction (see Fig. 1).
Agar does not disclose that the restriction extends into the internal flow passage from an inner wall of the tubing.  Instead, Agar discloses a restriction that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the restriction produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a restriction (97) that extends into the internal flow passage from an inner wall (83) of a tubing (81).  Bell discloses that the restriction produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).
Because Agar and Bell both disclose restrictions that produce a pressure drop the presence of liquid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the restriction of Bell for the restriction of Agar to achieve the predictable result of producing a pressure drop in the presence of liquid flow.
Agar as modified by Bell does not disclose that the flow section is a flow straightening section.

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow section of Agar and Bell to include a flow straightening section as disclosed by Gallagher in order to isolate the wedge meter from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 8, Agar as modified by Gallagher discloses that the restriction (Agar: 20) is in the form of a wedge extending into the internal flow passage from a wall of the tubing (Agar: see Fig. 1).

As for claim 9, Agar as modified by Gallagher discloses that gas flow along the gas bypass (Agar: 12, 22, 24) is controlled via a bypass valve (Agar: 24).

As for claim 10, Agar as modified by Gallagher discloses a pressure differential monitor (Agar: 30) coupled with the first port (Agar: 26) and the second port (Agar: 28).

As for claim 11, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) are oriented to straighten fluid flow and to thus facilitate release of gas from the fluid (Gallagher: inherently 

As for claim 12, Agar as modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53)comprises a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 13, Agar as modified by Gallagher discloses that the meter is coupled with a well system tubing (Agar: col. 1, lines 5-37).

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”).

As for claim 14, Agar discloses a method for monitoring flow, comprising:
providing (see Fig. 1) a restriction (20) along an internal flow passage (10) of a tubing(14, 10, 16); 
locating a gas separation section (portion of 10 and 14 upstream 18) along the tubing (14, 10, 16) at a position upstream of the restriction (see Fig. 1);
flowing a fluid along the internal flow passage (10) through the gas separation section (portion of 10 and 14 upstream 18) and then past the restriction (20);
conducting gas (col. 6, lines 12-30 and Fig. 1), separated from the fluid at the gas separation section, along a gas bypass (12, 22, 24) before reintroducing the gas back 
using a differential pressure between regions (at 26, 28) of the internal flow passage (10) upstream and downstream of the restriction (20) to determine a desired flow parameter of the fluid (col. 6, lines 12-30).
Agar does not disclose that the gas separation section comprises a plurality of vanes oriented to straighten fluid flow as the fluid moves through the gas separation section.
However, Gallagher discloses conduit comprising a plurality of vanes (tubes; see Fig. 11B and col. 8, lines 44-53) oriented to straighten fluid flow as the fluid moves through the conduit.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the gas separation section of Agar to include a plurality of vanes as disclosed by Gallagher in order to isolate the restrictor from the effects of piping induced disturbances and allow more accurate metering of fluids (Gallagher: Abstract).

As for claim 16, Agar as modified by Gallagher by discloses (Agar: col. 5, line 64 - col. 6, line 30) that conducting gas comprises controlling gas flow along the gas bypass via a bypass valve (Agar: 24).

Agar as modified by Gallagher does not explicitly disclose that the plurality of vanes are oriented to facilitate release of gas as the fluid moves through the gas separation section, in part, because Agar as modified by Gallagher does not explicitly disclose whether the plurality of vanes are located upstream the inlet to the gas bypass, at the same location as the inlet to the gas bypass, or downstream the inlet to the gas bypass.
Agar discloses a need to provide an inlet to a gas bypass upstream a flow sensor (i.e. to allow most of the gas to flow through the gas bypass to accurately measure fluid flow when both liquid and a substantial amount of gas are present in the tubing; col. 5, lines 48-54)  Gallagher discloses a need to provide a plurality of vanes upstream a flow sensor structure (i.e. to allow more accurate metering of fluids in pipelines by eliminating swirl; Abstract).
One having ordinary skill in the art would understand that in the combination of Agar and Gallagher applied above, there are only three options for locating the plurality of vanes in the gas separation section with respect to the inlet to the gas bypass in the gas separation section: (1) the plurality of vanes may be located upstream the inlet to the gas bypass, (2) the plurality of vanes may be at the same location as the inlet to the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try the known potential solutions of locating the plurality of vanes with respect to the inlet of the gas bypass, including locating the plurality of vanes upstream the inlet of the gas bypass, in order to achieve, with a reasonable expectation of success, a bypass of most of the gas through the gas bypass to accurately measure fluid flow when both liquid and a substantial amount of gas are present in the tubing and to allow more accurate metering of fluids in pipelines by eliminating swirl.
Agar as further modified by Gallagher discloses that the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) are oriented to facilitate release of gas as the fluid moves through the gas separation section because the plurality of vanes are upstream the inlet to the gas bypass, thus allowing gas to enter the inlet to the gas bypass.

As for claim 18, Agar as modified by Gallagher discloses forming the plurality of vanes (Gallagher: tubes; see Fig. 11B and col. 8, lines 44-53) as a plurality of perforated tubes (Gallagher: see Fig. 11B).

As for claim 19, Agar as modified by Gallagher discloses coupling a pressure differential monitor (Agar: 30) with a first tubing port (Agar: 26) located upstream of the 

As for claim 20, Agar as modified by Gallagher discloses (Agar: col. 1, lines 5-37) coupling the tubing (Agar: 10, 14, 16) with a well system tubing so the gas separation section (Agar: portion of 10 and 14 upstream 18), restriction (Agar: 20), and gas bypass (Agar: 12, 22, 24) are able to function as a meter for monitoring a flow parameter with respect to flow through the well system tubing (Agar: col. 6, lines 12-30).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,589,642 issued to Agar et al. (“Agar”) in view of U.S. Patent 5,495,872 issued to Gallagher et al. (“Gallagher”) as applied to claim 14, further in view of U.S. Patent 6,672,173 issued to Bell (“Bell”).

As for claim 15, Agar as modified by Gallagher discloses the method as recited in claim 14 (see the rejection of claim 14 above).
Agar as modified by Gallagher does not disclose that the restriction is in the form of a wedge that extends from an inner wall of the tubing.  Instead, Agar discloses a wedge that appears to be part of the inner wall tubing (see Fig. 1).  Agar discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 59-64).
However, Bell discloses a restriction in the form of a wedge (97) that extends from an inner wall (83) of a tubing (81).  Bell discloses that the wedge produces a pressure drop in the presence of liquid flow (col. 1, lines 12-14).
.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1 and 7, Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
On pages 14-15 of the Remarks, Applicant argues that Gallagher teaches away from locating profile device 32 upstream measuring device 52.  The examiner respectfully disagrees.  Gallagher explicitly discloses that profile device 32 is located upstream measuring device 52 in Fig. 13.  In the passage of text reproduced by Applicant, Gallagher discloses preferred locations of the profile device 32 with respect to the measuring device 52.  These preferred locations show how the profile device 32 can function best with the measuring device 52.  This disclosure is further enablement of the teachings of Gallagher, not a teaching away of Gallagher’s own teachings.
Applicant’s arguments with respect to the limitation “the wedge extending… from an inner wall of the tubing” of claims 1 and 7 have been considered but are moot 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853